 


110 HRES 794 EH: Providing for consideration of the conference report to accompany the bill (H.R. 3043) making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2008, and for other purposes.
U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 794 
In the House of Representatives, U. S.,

November 6, 2007
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 3043) making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2008, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 3043) making appropriations for the Departments of Labor, Health and Human Services, and Education, and related agencies for the fiscal year ending September 30, 2008, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. 
2.A motion to proceed to consideration of H.R. 3688 pursuant to section 151 of the Trade Act of 1974 shall be in order only if offered by the Majority Leader or his designee. 
3.Upon receipt of a message from the Senate transmitting H.R. 3043, with a Senate amendment thereto, it shall be in order to take the same from the Speaker's table and to consider in the House, without intervention of any point of order, a motion offered by the chairman of the Committee on Appropriations or his designee that the House concur in such amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chairman and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
 
Lorraine C. Miller,Clerk.
